Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The applicant’s amendments/remarks dated 07/27/2022 have been received, entered, and fully considered. Claims 1,6 ,12, 16, and 19 are amended. Claims 1-21 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The amended limitation of claim 1 “ … wherein the at least one hybrid electric powerplant and the electric powerplant are connected such that if a failure of the electric motor of the electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the electric powerplant so as to balance load between the first air mover and the second air mover” , do not seem to be supported by the specification. There is no disclosure in the specification that  if a failure of the electric motor of the electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the electric powerplant to balance the load. Therefore, the amendment to independent claim 1 is considered new matter.
The amendment in Claim 6 “…wherein the at least one hybrid electric powerplant and the at least one electric powerplant are connected such that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the at least one electric powerplant so as to balance load between the respective air movers”, do not seem to be supported by the specification. There is no disclosure in the specification that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the at least one electric powerplant so as to balance load. Therefore, the amendment to independent claim 6 is considered new matter.
The amendment in Claim 16 “…wherein at least one of the plurality of hybrid electric powerplants and at least one electric powerplant of the plurality of electric powerplants are connected such that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the at least one electric powerplant so as to balance load between the respective air movers”, do not seem to be supported by the specification. There is no disclosure in the specification that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the at least one hybrid electric powerplant can be extracted with the electric motor of the hybrid electric powerplant and transferred to the electric motor of the at least one electric powerplant so as to balance load. Therefore, the amendment to independent claim 16 is considered new matter.
The amendment in Claim 19, “…wherein the first powerplant and the second powerplant are connected such that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the first powerplant can be extracted with the electric motor of the first powerplant and transferred to the electric motor of the second powerplant so as to balance load between the respective air movers”, do not seem to be supported by the specification. There is no disclosure in the specification that if a failure of the electric motor of the at least one electric powerplant occurs, power from the heat engine of the first powerplant can be extracted with the electric motor of the first powerplant and transferred to the electric motor of the second powerplant so as to balance load. Therefore, the amendment to independent claim 19 is considered new matter.
Claims 2-5, 7-15,17-18, and 20-21 are rejected under the same rational as the rejection of the independent parent claims 1 ,6, 16, and 19 due to their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electric motor" in line 10 and line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the electric motor" in two occasions  in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the electric motor" in line 10 and line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-15, and 17-18 are rejected under the same rational as the rejection of the independent parent claims 1 ,6, and 16 due to their dependencies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642